Title: From George Washington to Jonathan Trumbull, Sr., 8 August 1780
From: Washington, George
To: Trumbull, Jonathan Sr.


					
						Dear Sir
						Head Quarters near Orange Town 8th August 1780
					
					I am honored with Your Excellency’s favor of the 4th Inst. I am sorry that any disputes and differences should have happened between Major Murnan and the Inhabitants and Militia—As it is difficult to reconcile matters after they have been carried to such a height as appears by Capt. Greens deposition I have thought it best to recall Major Murnan—You will be pleased to forward the inclosed to him, which is for that purpose.
					Your Excellency will, I presume before the receipt of this, have heard that General Clinton with the Fleet and Troops which had been at Huntington returned on the 31st ulto to New York—Should the Militia in consequence of this, return to their former station on Connecticut River, you will be pleased to direct them to proceed in making Fascines and Gabions. I have the honor to be With the highest respect & esteem Your Excellency’s Most Obet hum. Servt
					
						Go: Washington
					
				